Citation Nr: 1729315	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-21 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disability, claimed as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  In that decision, the RO denied service connection for hepatitis C with cirrhosis of the liver.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


REMAND

I.  Hepatitis C 

The record reflects that the Veteran was last afforded a VA examination in November 2010.  

During this examination, the Veteran denied all of the specific risk factors for chronic liver disease listed on the examination report, including high risk sexual practices.  High risk sexual activity is also a risk factor for hepatitis C.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart IV, Chapter 4, Section I.2.e.

The examiner stated that the risk factor that is the most likely cause of the Veteran's hepatitis C is unknown.  The examination report indicates the examiner reviewed the Veteran's medical records.  However, the report does not reflect consideration of the Veteran's treatment for a sexual transmitted disease while in service.  Service treatment records (STRs) show that the Veteran had venereal disease during service.  See STRs dated January 29, 1979 and May 23, 1979 (Report of Medical History).  Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners.").

In this case, a discussion of the Veteran's potentially high risk sexual activity while in service, as a risk factor and potential cause for hepatitis C, is required.

The Board finds that there is insufficient evidence of record to decide the claim. Therefore, the Board finds it necessary to remand for an etiology opinion.

II.  Liver Disability

As noted above, high risk sexual practices is considered a risk factor for chronic liver disease, so consideration of the above referenced STRs is required.  Also, because the Veteran claims his liver disability is secondary to hepatitis C, these claims are inextricably intertwined and both must be remanded.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ obtain a VA opinion that addresses the hepatitis C claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. 

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hepatitis C had its onset during active service or is related to any in-service disease, event, or injury, to include a STD.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

2.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran is informed that if there is outstanding evidence, he must submit it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






